UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4907


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JAVAR MINOTT, a/k/a Jay Mentos,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:12-cr-00224-RJC-DSC-1)


Submitted:   July 24, 2014                     Decided: July 28, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony E. Rollman,   Enka, North Carolina, for Appellant. William A.
Brafford, Steven    R. Kaufman, Assistant United States Attorneys,
Charlotte, North    Carolina; Amy Elizabeth Ray, Assistant United
States Attorney,   Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Javar Minott pled guilty, pursuant to a written plea

agreement, to conspiracy to distribute more than 1000 kilograms

of marijuana, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A)

(2012), conspiracy to commit money laundering, in violation of

18 U.S.C. § 1956(h)(2012), and possession of a firearm during a

drug   trafficking      crime,     in    violation        of    18    U.S.C.     § 924(c)

(2012).    The district court sentenced Minott to one hundred and

eighty months of imprisonment.                  On appeal, Minott’s counsel has

submitted a brief pursuant to Anders v. California, 386 U.S. 738

(1967), certifying that there are no meritorious grounds for

appeal,    but      raising       whether        Minott     received        ineffective

assistance     of     counsel      because        counsel       allegedly       did    not

adequately    explain       the   plea    agreement       or     accurately       predict

Minott’s     final     sentence.        Minott      did    not       file   a    pro     se

supplemental brief and the Government declined to file a reply

brief.    We affirm.

            Claims     of    ineffective          assistance         of   counsel      “are

generally not cognizable on direct appeal.”                          United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008); see United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                       Instead, to allow for

adequate development of the record, a defendant must ordinarily

bring his claims in a 28 U.S.C. § 2255 (2012) motion.                           King, 119

F.3d at 295.         However, we may entertain such claims on direct

                                            2
appeal if “it conclusively appears from the record that defense

counsel    did    not    provide       effective            representation.”            United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999). See

generally Strickland v. Washington, 466 U.S. 668, 687 (1984)

(setting forth standard).               Because neither of Minott’s alleged

ineffective assistance of counsel claims conclusively appears on

the record, we decline to address them in this appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

We therefore affirm the district court’s judgment.                                This court

requires that counsel inform Minott, in writing, of the right to

petition    the   Supreme       Court    of       the   United       States     for   further

review.     If    Minott       requests       that      a    petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court       for      leave    to     withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Minott.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and       argument         would      not   aid    the

decisional process.



                                                                                      AFFIRMED




                                              3